Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
1.	This Office Action is responsive to the communication filed 6/9/2021.

Allowable Subject Matter
2.	Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
3.	The applicant’s argument filed 6/9/2021 have been considered, but are not persuasive.
A.	The rejection under 35 USC 112 has been withdrawn.
B.	In response to the applicant’s arguments (disclosed on pg. 2-3 of the remarks segment) that Paver and Mailloux fail to teach or suggest a delay module to delay an ACK signal sent from the second storage device to the first storage device to provide a delayed signal:
	According to fig. 1-3, 5A-5B & par [0028] of the applicant’s specification disclose that the delaying an ACK signal using a delay module is drawn to delaying propagation of ACK signals transmitted from a target component based on the manufacturing characteristics and the time required for the initiator device to process the incoming ACK signal. Fig. 4, fig. 7, and col. 3, lines 10-27 of Paver disclose that a delay in the transmission of control signals (including a handshake request ACK loop) is used to lengthen the amount of time match a match a logic delay to ensure that a communication protocol (e.g., manufacturing characteristics) is satisfied between a sender/receiver (as disclosed in fig. 2 and col. 4, lines 11-12 of Paver). In this instance, according to the broadest reasonable interpretation of a delay module to delay an ACK signal sent from the second storage device to the first storage device to provide a delayed signal, the examiner maintains that it would be obvious to one of ordinary skill in the art that the delay of an ACK during a handshake between sending/receiving components (e.g., target/initiator) to delay transfer rate between the sending/receiving units to match a processing logic delay between the sender/receiver, in light of the claimed limitations because the ACK signal returned from the receiver (e.g., second storage device) is implemented to compensate for the sending device (e.g., first storage device) operating a lesser communication protocol rate in order to ensure the communication protocol being satisfied when transmitting signals between the sending/receiving components.

Claim Rejections – 35 USC 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made. 

7.	Claims 2-19 and 21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paver (US 6,049,882) in view of Mailloux et al (US 6,615,325).
Regarding claim 2, Paver teaches a device (col. 3, lines 53-55) comprising:
a first storage device (fig. 1, ‘100) to couple to a second storage device (fig. 1, ‘102);
fig. 1, ‘104), the request signal indicating availability of data in the first storage device to be transmitted to the second storage device (col. 2, lines 21-24, which discloses the sender using ACK control wire to indicate that the data to be transferred on the intermediate communication line between the sender and receiver is valid); and
a delay module to delay an acknowledgement signal sent from the second storage device to the second storage device to provide a delayed signal (fig. 4, ‘404 & col. 2, lines 60-65, and col. 3, lines 10-15, which disclose delaying the transmitted signals to match logic delays), the acknowledgment signal indicating a readiness of the second storage device to receive data from the first storage device (col. 2, lines 30-35, which discloses the acknowledgement signal implemented to indicate that the receiving device is ready to continue to receive data from the sending device).
Paver does not explicitly teach the signaling module to toggle a request signal on the request line and a control module to generate an output signal based on the delayed signal to enable the first storage device to initiate a read of the first storage device to present the data to be transmitted to the second storage device.
	Mailloux et al further teaches the signaling module to toggle a request signal on the request line (col. 3, lines 47-52, which discloses toggling a read/write control line); a control module to generate an output signal based on the delayed signal to enable the first storage device to initiate a read of the first storage device to present the data to be transmitted to the second storage device (Abstract, lines 3-10, fig. 11, ‘128, col. 8, lines 60-67, and col. 14, lines 22-23, which disclose implementing a burst read, in which read/write commands are issued, with a first minimum delay).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the high speed data access environment of Mailloux et al within the device system performance adjusting embodiment, illustrated by Paver, because incorporating the mode of issuing of read/write commands only once per burst (disclosed in col. 3, lines 45-55 of Mailloux et al) would lower any latency issues associated with transmitting data over the intermediate data transmission control lines between the sending/receiving devices of Paver as the need for toggling data rates over the control lines for sending/receiving devices operating at different rates would only occur once, as opposed to accruing latency caused by requiring continuous toggling for each instance in which the sender/receiver was operating at different rates.
Regarding claim 3, Paver teaches wherein the first storage device and the second storage device have different rate transfer capacities (col. 3, lines 40-43, “first and second operating speed”).

Regarding claim 4, Paver des not explicitly teach wherein the first storage device includes a set of buffers.
Mailloux et al further teaches wherein the first storage device includes a set of buffers (Abstract, lines 3-10, fig. 11, ‘128, col. 8, lines 60-67, and col. 14, lines 22-23, which disclose implementing a burst read, in which read/write commands are issued, with a first minimum delay).
 to combine the high speed data access environment of Mailloux et al within the device system performance adjusting embodiment, illustrated by Paver, using the motivation previously addressed regarding claim 1.
Regarding claim 5, Paver teaches wherein the first storage device includes a set of registers (col. 2, lines 40-50, which discloses the functional units being implemented as registers).
Regarding claim 6, Paver teaches wherein the first storage device includes a random access memory device (col. 4, lines 61-64, which discloses utilizing RAM to store said data values).
Regarding claim 7, Paver discloses, wherein the control module includes logical gates to generate the output signal based on the delayed signal (fig. 4, ‘402 & col. 3, lines 5-15, which disclose utilizing processing logic to output the delayed control signals).

Regarding claim 8, Paver teaches a device (col. 3, lines 53-55) comprising:
a first storage device (fig. 1, ‘100) to couple to a second storage device (fig. 1, ‘102);
a signaling module coupled to the first storage device and a request line (fig. 1, ‘104), the request signal indicating availability of data in the first storage device to be transmitted to the second storage device (col. 2, lines 21-24, which discloses the sender using ACK control wire to indicate that the data to be transferred on the intermediate communication line between the sender and receiver is valid); and
a delay module to delay an acknowledgement signal to provide a delayed signal (fig. 4, ‘404 & col. 2, lines 60-65, and col. 3, lines 10-15, which disclose delaying the transmitted signals to match logic delays), the acknowledgement signal sent from the second storage device to the first storage device during the operating of reading of data from the second storage device (col. 2, lines 30-35, which discloses the acknowledgement signal implemented to indicate that the receiving device is ready to continue to receive data from the sending device).
Paver does not explicitly teach the signaling module to toggle a request signal on the request line during an operation of reading of data from the second storage device and a control module to trigger a write of data to the first storage device based on the delayed signal, the data transmitted from the second storage device the operating of reading of data from the second storage device.
	Mailloux et al further teaches the signaling module to toggle a request signal on the request line during an operation of reading of data from the second storage device (col. 3, lines 47-52, which discloses toggling a read/write control line); a control module to trigger a write of data to the first storage device based on the delayed signal, the data transmitted from the second storage device the operating of reading of data from the second storage device (Abstract, lines 3-10, fig. 11, ‘128, col. 8, lines 60-67, and col. 14, lines 22-23, which disclose implementing a burst read, in which read/write commands are issued, with a first minimum delay).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the high speed data access environment of Mailloux et al within the device system performance adjusting embodiment, illustrated by Paver, because incorporating the mode of issuing of read/write commands only once per burst (disclosed in col. 3, lines 45-55 of Mailloux et al) would lower any latency issues associated with transmitting data over the intermediate data transmission control lines between the sending/receiving devices of Paver as 
Regarding claim 9, Paver des not explicitly teach wherein the signaling module includes a latch having an output to provide the request signal.
Mailloux et al further teaches wherein the signaling module includes a latch having an output to provide the request signal (col. 2, lines 50-55, “input/output latches”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the high speed data access environment of Mailloux et al within the device system performance adjusting embodiment, illustrated by Paver, using the motivation previously addressed regarding claim 8.
Regarding claim 10, Paver discloses, wherein the control module includes a logic gate having an input to receive the delay signal and output coupled to the first storage device (fig. 4, ‘402 & col. 3, lines 5-15, which disclose utilizing processing logic to output the delayed control signals).
Regarding claim 11, Paver des not explicitly teach wherein the second storage device includes a set of buffers.
Mailloux et al further teaches wherein the second storage device includes a set of buffers (col. 13, lines 29-31, “data-in buffer…..data-out buffer”).
 to combine the high speed data access environment of Mailloux et al within the device system performance adjusting embodiment, illustrated by Paver, using the motivation previously addressed regarding claim 8.
Regarding claim 12, Paver teaches wherein the second storage device includes a set of registers (col. 2, lines 40-50, which discloses the functional units being implemented as registers).
Regarding claim 13, Paver teaches wherein the second storage device includes a random access memory device (col. 4, lines 61-64, which discloses utilizing RAM to store said data values).
Regarding claim 14, Paver teaches a system comprising:
a first device to generate a request signal to transmit data (fig. 1, ‘100); a second device to receive the request signal from the first device (fig. 1, ‘102) and to generate an acknowledgement signal (col. 2, lines 21-24, “ACK control wire”);
a first delay module in the first device to generate a first delayed signal based on the acknowledgement signal from the second device (fig. 4, ‘404, fig. 8, & col. 2, lines 60-65, and col. 3, lines 10-15, which disclose a first delay circuit delaying the transmission of signals to a receiving device), a second delay module in the second device to generate a second delayed signal based on the request signal from the first device (fig. 4, ‘404 & col. 2, lines 60-65, and col. 3, lines 10-15, which disclose a second delay circuit delaying the transmission of signals from the sender); and
col. 3, lines 10-27, which discloses implementing a control signal delay for determining an output value for transmission of data between the sender/receiver during a handshake).
Paver does not explicitly teach a second control module in the second device to signal the second device based on the second delayed signal to write the data in the second device.
	Mailloux et al further teaches a second control module in the second device to signal the second device based on the second delayed signal to write the data in the second device (Abstract, lines 3-10, fig. 11, ‘128, col. 8, lines 60-67, and col. 14, lines 22-23, which disclose implementing a burst read, in which read/write commands are issued, with a first minimum delay).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the high speed data access environment of Mailloux et al within the device system performance adjusting embodiment, illustrated by Paver, because incorporating the mode of issuing of read/write commands only once per burst (disclosed in col. 3, lines 45-55 of Mailloux et al) would lower any latency issues associated with transmitting data over the intermediate data transmission control lines between the sending/receiving devices of Paver as the need for toggling data rates over the control lines for sending/receiving devices operating at different rates would only occur once, as opposed to accruing latency caused by requiring continuous toggling for each instance in which the sender/receiver was operating at different rates.
Regarding claim 15, Paver does not explicitly teach wherein the first control module is configured to trigger a write of data to the first device during an operation reading the data from the second device.
	Mailloux et al further teaches wherein the first control module is configured to trigger a write of data to the first device during an operation reading the data from the second device (Abstract, lines 3-10, fig. 11, ‘128, col. 8, lines 60-67, and col. 14, lines 22-23, which disclose implementing a burst read, in which read/write commands are issued, with a first minimum delay).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the high speed data access environment of Mailloux et al within the device system performance adjusting embodiment, illustrated by Paver, using the motivation previously addressed regarding claim 14.
Regarding claim 16, Paver teaches wherein the first device is situated within a central processing unit of the system (col. 4, lines 44-46, “function unit PC”).
Paver does not explicitly teach wherein the second device is situated within a chipset of the system.
	Mailloux et al further teaches wherein the second device is situated within a chipset of the system (col. 3, lines 40-45, “integrated circuit memory device”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the high speed data access environment of Mailloux et al within the device system performance adjusting embodiment, illustrated by Paver, using the motivation previously addressed regarding claim 14.
Regarding claim 17, Paver teaches wherein the first storage device and the second storage device have different rate transfer capacities (col. 3, lines 40-43, “first and second operating speed”).

Regarding claim 18, Paver does not explicitly teach wherein the first device and the second device have different clock domains.
	Mailloux et al further teaches wherein the first device and the second device have different clock domains (col. 12, lines 64-65, “external clock signal”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the high speed data access environment of Mailloux et al within the device system performance adjusting embodiment, illustrated by Paver, using the motivation previously addressed regarding claim 14.
Regarding claim 19, Paver teaches a system comprising:
generating a request signal from a first device during an operation to write data to a second device (fig. 1, ‘100, which discloses a sending device sending a request to a receiving device); receiving the request signal at the second device and generate an acknowledgement signal from the second device (fig. 1, ‘102 & col. 2, lines 21-24, which discloses a receiver sending an ACK to the sender upon receiving the transmitted data request);
delaying the acknowledgement signal at the first device to generate a first delayed signal (fig. 4, ‘404, fig. 8, & col. 2, lines 60-65, and col. 3, lines 10-15, which disclose a first delay circuit delaying the transmission of signals to a receiving device), delaying the request signal at the second device to generate a second delayed signal (fig. 4, ‘404 & col. 2, lines 60-65, and col. 3, lines 10-15, which disclose a second delay circuit delaying the transmission of signals from the sender); and
generating an output signal based on the first delayed signal to enable the first device to transmit data from the first device to the second device (col. 3, lines 10-27, which discloses implementing a control signal delay for determining an output value for transmission of data between the sender/receiver during a handshake).
Paver does not explicitly teach writing the data in the second device based on the second delayed signal.
	Mailloux et al further teaches writing the data in the second device based on the second delayed signal (Abstract, lines 3-10, fig. 11, ‘128, col. 8, lines 60-67, and col. 14, lines 22-23, which disclose implementing a burst read, in which read/write commands are issued, with a first minimum delay).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the high speed data access environment of Mailloux et al within the device system performance adjusting embodiment, illustrated by Paver, because incorporating the mode of issuing of read/write commands only once per burst (disclosed in col. 3, lines 45-55 of Mailloux et al) would lower any latency issues associated with transmitting data over the intermediate data transmission control lines between the sending/receiving devices of Paver as the need for toggling data rates over the control lines for sending/receiving devices operating at different rates would only occur once, as opposed to accruing latency caused by requiring continuous toggling for each instance in which the sender/receiver was operating at different rates.
Regarding claim 21, Paver teaches wherein the first device and the second device operate at different speeds (col. 3, lines 40-43, “first and second operating speed”).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy A. Scott whose telephone number is (571) 272-3797. The examiner can normally be reached on Monday-Thursday 7:30 am-5:00 pm, second Fridays 7:30 am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Luu Pham can be reached at (571) 270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 
/RANDY A SCOTT/Primary Examiner, Art Unit 2439
20210628